Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks filed in the Pre-Brief Conference request, 09/27/2021, with respect to the rejection(s) of claim(s) 22 (p. 5-6) under pre-AIA  35 U.S.C. 102(b) as being anticipated by Keefe (US 2008/0194984 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the claims are rejected on new grounds of rejection.
Claims 31, 35, 37-40, and 42 remain withdrawn. Claims 21-30 and 45-55 are presently examined.
Claim Objections
Claim 21 is objected to because of the following informalities:  the use of the semicolon after “signal” is grammatically incorrect since two limitations are listed.  Appropriate correction is required.
Claims 2 objected to because of the following informalities:  the colon after each respective “wherein” should be removed.  Appropriate correction is required.
Claims 37-40 and 42 are objected to for having incorrect status identifiers.  The claims are withdrawn, but are indicated as “previously presented”.
Claim 52 is objected to because of the following informalities: “skill” in line 4 appears to be a typographical error for “skull”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 26-30 and 47 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 26 recites “the bone conduction device is attached to a recipient” thereby also claiming the recipient.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 28, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 16, 18, 22, and 25 of U.S. Patent No. 9,955,270. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader than the patented claims and encompass the patented .
    
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such a limitation includes: (1) “means for receiving a sound signal” in claim 21; (2) “means for generating stimulation” in claims 21-22; (3) “means for receiving map data” in claim 22; (4) “means for applying the gain” in claim 27; (5) “means for determining whether the amplified signal exceeds a measured comfort level” in claim 28; and (6) “means for adjusting the amplified signal” in claims 28-30.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (7) “one or more sound input devices” in claim 45.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
(1) means for receiving a sound signal: sound input element, which is interpreted to be a microphone (para. 0034-0035); or alternatively a transducer (para. 0036)
(2) means for generating stimulation: transducer as combined with a power module to react in response to a received sound signal (para. 0036-0037, 0044, 0054, 0079); or alternatively a processor (para. 0015) that generates acoustic stimulation in response to a received signal using the received map data (para. 0066, 0079)
(3) means for receiving map data: user interface including display and/or input (para. 0061-0062); and/or signal processor for receiving programming instructions (para. 0064)
(4) means for applying the gain: map data instructions (para. 0065) as programmed into the processor (para. 0064)
(5) means for determining whether the amplified signal exceeds a measured comfort level: fitting system (para. 0059-0060)
(6) means for adjusting the amplified signal: signal processor (para. 0027-0028) of the fitting system (para. 0072)
(7) one or more sound input devices: microphone (paras. 0034, 0049)

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Regarding claim interpretation for independent claim 21, “a bone conduction device” is recited in the preamble but required by the body of the claim. Claim 21 recites “means for” language, as indicated above, that is not solely limited to a bone conduction device. For examination purposes and in the spirit of expediting prosecution, a bone conduction device has been considered for claim 21, although Examiner suggests clarifying that one is needed in the body of the claims. A bone conduction device is not expressly required until dependent claims 23-26, in which a bone conduction device is recited in the body of the claims.  When reading the preamble in the context of the entire claim, the recitation “bone conduction device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 53 and 54, filed on 12/28/2020,  contain new matter since there is no written description for a “housing having a length and a width both greater than a median interior diameter of an ear canal of the recipient” (claim 53) or a “housing having a length and a width, wherein the ear canal has a longitudinal axis, and with respect to distances from one side of an interior of the ear canal to an opposite side of the ear canal, measured normal to the longitudinal axis in the outer half of the ear canal, a median of the distances are larger than both the length and the width of the housing” (claim 54). If Applicant traverses these rejections, Applicant should point out with specificity where support for each claim is found in the application as filed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-24, 26-29, 46, 48-49, and 53-54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schumaier (US 6,643,378 B2, hereinafter “Schumaier”).
Regarding claim 21, Schumaier shows means for receiving a sound signal (microphone “24”), and means for generating stimulation (vibrator “16”) in response to a received acoustic sound signal received by the means for receiving a sound signal (Figs. 1, 4, and 5; col. 2, lines 63-67; col. 3, lines 2-12).
Regarding claim 22, Schumaier shows means for receiving map data (volume control “26”, or amplification circuitry “32”, or amplification/conditioning circuitry “34”) based on at least one dynamic range parameter measured for the bone conduction device (Figs. 1, 4, and 5; col. 2, lines 63-67, wherein the bone conduction device is hearing aid “10”, and wherein a dynamic range parameter is anything that changes while using the hearing aid, such as amplification based on the level of the input signal, col. 3, lines 9-12), wherein the means for generating stimulation in response to the received acoustic sound signal is configured to do so using the received map data (col. 3, lines 9-12; col. 4, lines 18-25, and col. 4, lines 26-47).
Regarding claim 23, Schumaier shows wherein the bone conduction device is configured to receive input signals from a telephone (since Schumaier shows that the bone conduction device enhances a user’s hearing perception, col. 1, lines 50-67, so the device is configured to receive sound from a telephone by the means for receiving the sound signal, above). 
Regarding claim 24, Schumaier shows wherein the bone conduction device is configured to connect to an external fitting system (Fig. 10 shows the bone conduction device as having both an external part “60” and an internal part “62”).
Regarding claim 26, Schumaier shows wherein the bone conduction device is attached to a recipient (Fig. 1), the map data comprises a gain to be applied to the received acoustic signal, where the gain is based on a threshold level for the bone conduction device (Figs. 4-5, signal amplification and adjustment of the vibrator; col. 1, lines 50-58; col. 4, lines 15-47), and wherein the threshold level corresponds to a minimum intensity of stimulation at which the recipient perceives sound in response to a signal (Figs. 4-5, signal amplification and adjustment of the vibrator; col. 1, lines 50-58; col. 2, lines 12-20; col. 4, lines 15-47, wherein the threshold is adjustable and corresponds with stimulation intensity and sound perception).
Regarding claim 27, Schumaier shows means for applying the gain to the received sound signal to provide an amplified signal (Figs. 4-5, col. 4, lines 15-47).
Regarding claim 28, Schumaier shows means for determining whether the amplified signal exceeds a measured comfort level for the bone conduction device, and means for adjusting (26 and/or 28) the amplified signal if the amplified signal exceeds the measured comfort level (Figs. 4-5, col. 4, lines 15-47, wherein the patient determines if he is comfortable and adjusts the amplified signal to the recipient’s own comfort level, using the volume control “26” as the means for adjusting, col. 4, lines 23-24, and/or the feedback adjustment control “28”, col. 4, lines 46-47).
Regarding claim 29, Schumaier shows wherein the means for adjusting the amplified signal clips at least a portion of the amplified signal to adjust the amplified signal (Figs. 4-5, col. 4, lines 35-47, wherein the notch filter and/or feedback adjustment control clips at least a portion of the amplified signal to adjust the amplified signal).
Regarding claim 46, Schumaier shows wherein the maximum intensity for at least one frequency that can be applied by the bone conduction device is stored as a comfort level for that frequency (col. 4, lines 43-47, wherein the filter parameters are preset).
Regarding claim 48, Schumaier shows wherein the bone conduction device is a self-contained hearing prosthesis (Fig. 1, hearing aid “10”) in which is contained a battery “30” (Figs. 1, 4, and 5) and in which is contained the means for generating stimulation (vibrator “16”), wherein the battery powers the means for generating stimulation (col. 4, lines 15-24).
Regarding claim 49, Schumaier shows wherein the bone conduction device is a hearing prosthesis configured to evoke a hearing percept using the means for generating stimulation based on the received acoustic signal completely independently from any device separate from the hearing prosthesis (since the device communicates with its own system, and not with a device separate from the system, Figs. 4-5).
Regarding claim 53, Schumaier shows wherein the bone conduction device (hearing aid “10”, Fig. 1, 4, and 5; col. 2, lines 63-67) is a self-contained hearing prosthesis including a housing in which is contained the means for generating stimulation (vibrator “16”), the housing having a length and a width both greater than a median interior diameter of an ear canal of the recipient (Fig. 1).
Regarding claim 54, Schumaier shows wherein the bone conduction device (hearing aid “10”, Fig. 1, 4, and 5; col. 2, lines 63-67) is a self-contained hearing prosthesis including a housing in which is contained the means for generating stimulation (vibrator “16”), the housing having a length and a width, wherein the ear canal has a longitudinal axis, and with respect to distance from one side of an interior of the ear canal to an opposite side of the ear canal, measured normal to the longitudinal axis in the outer half of the ear canal, a median of the distances are larger than both the length and width of the housing (Fig. 1).

Claims 21-22, 26, 45, and 50-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carazo et al (US 2007/0041595 A1, hereinafter “Carazo”).
	Regarding claim 21, Carazo shows means for receiving a sound signal (transducer “1”), and means for generating stimulation (actuator “12”) in response to a received acoustic sound signal received by the means for receiving a sound signal (Figs. 3-4c and 6a-7a; para. 0081-0084).
Regarding claim 22, Carazo shows means for receiving map data based on at least one dynamic range parameter measured for the bone conduction device (para. 0026, wherein the dynamic range parameter includes frequency), wherein the means for generating stimulation in response to the received acoustic sound signal is configured to do so using the received map data (Figs. 9-19, paras. 0069-0079, 0086). 
	Regarding claim 26, Carazo shows wherein the bone conduction device is configured to be attached to a recipient (Fig. 3), the map data comprises a gain to be applied to the received acoustic signal, where the gain is based on a threshold level for the bone conduction device (para. 0086, 0107-0108), and wherein the threshold level corresponds to a minimum intensity of stimulation at which the recipient perceives sound in response to a signal (para. 0086, 0116).
	Regarding claim 45, Carazo shows comprising a printed circuit board “55” electrically and mechanically supporting a sound processor (as coupled by power connection “51” to power supply and frequency input, para. 0085, for receiving input and processing it to activate the actuator, claim 1), wherein attached to the printed circuit board are one or more sound input devices (the transducer “1”) (Fig. 5a, para. 0085).
	Regarding claims 50-51, Carazo shows wherein the bone conduction device is a hearing prosthesis worn in use on a recipient completely outside an ear canal of the recipient (Fig. 3).

Claims 21-22 and 52 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pitulia (US 7,874,977 B2, hereinafter “Pitulia”).
Regarding claim 21, Pitualia shows means for receiving a sound signal (microphone “5”), and means for generating stimulation (vibrator “1”) (Figs. 1, 3) in response to a received acoustic sound signal received by the means for receiving a sound signal (Figs. 1, 3; col. 3, lines 55-66; col. 4, lines 39-41, 63-66).
Regarding claim 22, Pitulia shows means for receiving map data (Figs. 1, 3, electronics “6”, or circuits “7” and “8”, or adjusting knobs “9” and “10”; col. 5, lines 8-15) based on at least one dynamic range parameter measured for the bone conduction device (wherein a dynamic range parameter is anything that changes while using the hearing aid, such as amplification based on the level of the input signal, col. 3, lines 60-62, or delay or frequency, cols. 5-6, claims 3, 14, and 16-18), wherein the means for generating stimulation in response to the received acoustic sound signal is configured to do so using the received map data (col. 4, lines 13-19; cols. 5-6, claims 1 and 10-12).
Regarding claim 52, Pitulia shows that the bone conduction device is anchored in the skull bone behind the external ear of a recipient (Fig. 1, col., 3, lines 52-61), wherein the bone conduction device is releasably attached (coupling device “11”; col. 5, line 14) to a skin penetrating abutment (skin penetrating spacer “2”) creating a vibratory pathway between the means for generating stimulation and a skull “3” of the recipient (Figs. 1, 3) (col. 3, lines 57-66; col. 4, lines 63-66).
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumaier as applied to claim 21 above, and further in view of Steeger (US 5,012,520, hereinafter “Steeger”).
Regarding claim 25, Schumaier lacks showing that the bone conduction device is configured for Wi-Fi and/or Bluetooth communication with a remote device. Steeger teaches that it is known in the art to provide a wireless remote control of a bone conduction device (Figs. 2-5, col. 2, lines 47-51), which allows remote controlling of the functions of the bone conduction device (col. 2, line 60-col. 3, line 15). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified Schumaier to be remotely controllable, using wireless communication as taught by Steeger, for the purpose of providing remote control of the functions of the bone conduction device.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumaier as applied to claim 21 above, and further in view of Fitch (US 5,337,364, hereinafter “Fitch”).
Regarding claim 30, Schumaier shows wherein the means for adjusting the amplified signal scales the amplified signal based on an amount that the amplified signal exceeds the comfort level to adjust the amplified signal (Figs. 4-5, col. 4, lines 25-47, wherein the volume control and/or notch filter and/or feedback adjustment control adjusts the amplified signal to a comfort level of the recipient). Schumaier lacks teaching that the means for adjusting includes scaling the amplified signal. Fitch is relied upon to teach that it is known in the art to scale an amplified signal (Fitch’s output signals) by means of a potentiometer (said output signals conveyed to the potentiometer), which is adjustable via a volume control means, to scale the amplified signal output to an appropriate/comfortable level to the recipient (col. 8, lines 57-63). It would have been obvious to one having ordinary skill in the art at the time of invention to provide modify the adjusting means of Schumaier to scale Schumaier’s amplified signal, such as modifying Schumaier’s volume control to include Fitch’s potentiometer, for the purpose of further adjusting the amplified signal to an appropriate comfort level of the recipient.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumaier as applied to claim 21 above, and further in view of Carazo (cited above).
Regarding claim 45, Schumaier shows circuitry “32”, “34” of the bone conduction device (Figs. 4-5), which electrically and mechanically support sound processing means (col. 4, lines 15-47), but lacks describing it as printed circuitry. Carazo teaches that it is known in the art of bone conduction devices to use a printed circuit board “55” in combination with an acoustic transducer and an actuator, which electrically and mechanically supports a sound processor (as coupled by power connection “51” to power supply and frequency input, para. 0085, for receiving input and processing it to activate the actuator, claim 1), wherein attached to the printed circuit board are one or more sound input devices (the transducer “1”) (Fig. 5a, para. 0085). Since printed circuit boards are known, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified Schumaier’s circuitry to be printed as taught by Carazo.

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitulia as applied to claim 21 above.
	Regarding claim 55, Pitulia shows wherein the bone conduction device is a self-contained hearing prosthesis including a housing (Figs. 1, 3) in which is contained the means for generating stimulation (vibrator “1”), the housing having a generally rectangular shape (as seen in Figs. 1 and 3), wherein the prosthesis includes a coupling “11” extending away from the housing and coupling a skin penetrating abutment (skin spacer “2”, col., 3, lines 52-61; col. 5, line 14). Pitulia discloses the claimed invention except for the coupling extending downward away from the housing.  It would have been an obvious matter of design choice to orient the coupling to extend downward away from the housing, since Applicant has not disclosed that the coupling specifically extending downwards solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the coupling extending away from the housing as shown by Pitulia (Fig. 3).

Claims 26 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitulia as applied to claim 22 above, and further in view of Carazo (cited above).
	Regarding claim 26, Pitulia shows a bone conduction device that is attached externally behind the ear of a recipient (Figs. 1, 3), which includes various electronics and circuitry (Fig. 3, electronics “6”, or circuits “7” and “8”, or adjusting knobs “9” and “10”; col. 5, lines 8-15). Pitulia shows processing the acoustic signal in order to generate stimulation needed for the recipient to perceive sound (col. 4, lines 13-37), but Pitulia lacks showing that the electronics and/or circuitry used to process the acoustic signal specifically includes a gain to be applied to the received acoustic signal. Carazo teaches a similar bone conduction device (Fig. 3), wherein the map data comprises a gain to be applied to the received acoustic signal, where the gain is based on a threshold level for the bone conduction device (para. 0086, 0107-0108), and wherein the threshold level corresponds to a minimum intensity of stimulation at which the recipient perceives sound in response to a signal (para. 0086, 0116). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified Pitulia’s electronics and circuits to include a gain as taught by Carazo, for the purpose of processing and allowing adjustment of the stimulation according to the perception of the recipient, so that the stimulation is appropriate for the recipient.
	Regarding claim 47, Pitulia shows wherein the bone conduction device is attached to the recipient via a coupling “11” coupled to an implanted anchor “2” implanted in the recipient and fixed to the bone “3” of the recipient via a bone screw “4” screwed into bone “3” of the recipient (Fig. 3, col., 3, lines 52-61; col. 5, line 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,015,224 to Maniglia teaches a partially implanted bone conduction device, and coupling a component of the bone conduction device to a bone screw in bone (Figs. 1, 2, 5, 6, 9, 15) (col. 4, lines 60-61).
US 2009/0226020 A1 to Abolfathi teaches a dental type of bone conduction device that is secured to teeth or a mandibular bone of a recipient (Figs. 23A-24).
US 4,498,461 to Hakansson teaches a coupling meant to be used with bone-anchored hearing devices (Figs. 2a, 4a, 5a-5b, 6a, 7a).
US 8,144,908 B2 to Asnes teaches a similar arrangement as Pitulia (cited above), comprising a bone conduction device coupled with a skin-piercing component that is attached to the skull by a bone screw (Figs. 1, 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792